      Case 1:18-cv-10379-LTS-SDA Document 47 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         7/8/2020
 Jocelyn R. Taylor,

                                  Plaintiff,
                                                             1:18-cv-10379 (LTS) (SDA)
                      -against-
                                                            ORDER FOR
 Bowmo, Inc. et al.,                                        TELEPHONE CONFERENCE
                                  Defendants.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The parties are directed to appear for a Telephone Conference in this action on Thursday,

July 16, 2020 at 2:00 p.m. All counsel of record listed on the docket must participate in the

conference. At the scheduled time, the parties shall each separately call (888) 278-0296 (or (214)

765-0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               July 8, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
